Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10877531. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim correspondence given below in the following table (the similarity is explained through bold portions):

Claim 1 of the pending application
Claim 1 of the patent
An apparatus comprising: a memory a memory controller coupled to the memory; a processor coupled to the memory controller; a non-transitory computer readable medium coupled to the processor and storing instructions that, when executed, cause the processor to:
 An apparatus comprising: a voltage source; a bit cell determiner adapted to be coupled to a memory array of a device; a processor coupled to the voltage source and to the bit cell determiner, the processor configured to (processor reads the instructions from a computer readable medium to perform steps): 
cause the memory controller to perform a first read/write sequence to the memory according to a first set of parameters, wherein the first read/write sequence includes: writing a first value to the memory; reducing a supply voltage to the memory; and thereafter, attempting to read the first value to produce a first output value;
instruct the bit cell determiner to write a first initial value to a bit cell of the memory array; instruct the voltage source to perform a first change in supply voltage from a first voltage to a second voltage for a first duration of time and return the supply voltage to the first voltage in response to an end of the first duration of time; in response to the first change in the supply voltage and the end of the first duration of time, instruct the bit cell determiner to read a first value of the bit cell of the memory array;
and cause the memory controller to perform a second read/write sequence to the memory according to a second set of parameters that is different from the first set of parameters and is based on the first output value, wherein the second read/write sequence includes: writing a second value to the memory; reducing the supply voltage to the memory; and thereafter, attempting to read the second value to produce a second output value.

instruct the bit cell determiner to write a second initial value to the bit cell of the memory array; instruct the voltage source to perform a second change in the supply voltage from the first voltage to a third voltage for a second duration of time and return the supply voltage to the first voltage in response to an end of the second duration of time, the second duration of time being different than the first duration of time; in response to the end of the second duration of time, instruct the bit cell determiner to read a second value of the bit cell of the memory array; and determine a function based on the first value of the bit cell and the second value of the bit cell.


For claim 2 and claim 11 of the pending application, claim 1 and claim 6 of the patent provide the corresponding limitations that second supply voltage is different from first supply voltage with respective durations. 

For claim 3 and claim 12 of the application, claim 3 of the patent recites increasing supply voltage over nominal voltage prior to reading the value. 

For claim 4 and claim 13 of the application, claim 9 of the patent provides the authentication based on function that is determined based on the output value. Authentication is the security function. 

For claim 5 and claim 14 of the application, claim 9 of the patent provides the authentication. The response and corresponding enablement are the typical procedure for the authentication mechanism. 

For claim 6 and claim 15 of the application, claim 9 of the  patent teaches authentication based on function that is based on first and second value. Authentication can be performed with cryptographic key, which is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have a cryptographic key based on first and second output value, since cryptography is simple and easy to implement. 

For claim 7 and claim 16 of the application, claim 3 of patent provides first voltage is nominal, second voltage is below nominal and fourth voltage is above nominal. Claim 3 further provides increasing second voltage to the fourth voltage prior to reading the first value. 

For claim 8 and claim 17 of the application, claim 8 of the patent teach third read/write sequence which is based on first value (i.e., after first value). 

For claim 9 and claim 18 of the application, claim 1 and claim 2 of the patent teaches the duration of time after reducing the voltage and duration is based on first output value (i.e., after reading the first value). 

For claim 10 of the application, the explanation is provided in the table for corresponding limitations. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “thereafter, attempting to read the first value” and  “thereafter, attempting to read the second value” in line 11 and in line 19. It is not clear “thereafter” refers to earlier writing step or reducing the supply voltage step. It is necessary to establish a clear boundary of the limitation “thereafter”. For the rest of the action, it is taken that “thereafter” refers to the writing step. 

Claims 7, 10 and 16 include the limitation “thereafter” in a similar fashion. In each case, it is taken that “thereafter” refers to writing step mentioned in earlier recitation of the claims. 

Applicant is suggested to replace “thereafter” with “in response to”. 

For claim 9, the limitation “after the reducing of the supply voltage to the memory” is unclear because claim 1 recites two reduction of voltage. It is not clear what reduction is referred to (first sequence or second sequence?). For the rest of the action it is assumed that first read/write sequence’s “reducing of the supply voltage” is intended. 

Claims 2-9 depend on claim 1 and claims 11-18 depend on claim 10. Therefore, claims 2-9 and claims 11-18 incorporate the ambiguity of the respective independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6, 8, 9-13, 15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al (US Patent 9015500).

For claim 1, Guo et al teach the following limitations: An apparatus comprising: a memory (202 in Fig 2 is the memory; Fig 6 is an example PUF including a counter, ring oscillator; thus 202 includes memory because counter and ring oscillator includes memory); a memory controller (204 has circuitry to control 202; 216 and 218 also control 202; thus part of 204, 216 and 218 together is the memory controller) coupled to the memory (Fig 2); a processor coupled to the memory controller (204 is the processor); a non-transitory computer readable medium coupled to the processor and storing instructions (206 stores instructions that is executed by the processor; Fig 11; lines 55-65 of col 14) that, when executed, cause the processor to: cause the memory controller to perform a first read/write sequence to the memory (step 1004 of Fig 10) according to a first set of parameters (first set of parameter includes supply voltage, frequency, step 1006 of Fig 10; memory locations lines 20-26 of col 3; lines 1-6 of col 4), wherein the first read/write sequence includes: writing a first value to the memory (lines 1-5 of col 7; input challenge is written into PUF); reducing a supply voltage to the memory (Fig 4 shows that supply voltage is reduced; lines 13-30 of col 7 mention that voltage in PUF can be dynamically adjusted; lines 50-55 of col 8 mention about reducing voltages from nominal value); and thereafter, attempting to read the first value to produce a first output value (Fig 4 shows that output response stream for particular voltage; thus the output string corresponding to 0.8 v is the first value); and cause the memory controller to perform a second read/write sequence to the memory according to a second set of parameters that is different from the first set of parameters (step 1006 and step 1008 of Fig 10; parameter set includes supply voltage, frequency and locations; while memory location is same, the voltage and frequency are different; Fig 10) and is based on the first output value (the voltage step is selected in such a way that the output is different from the first output value as explained in lines 28-35 of col 6), wherein the second read/write sequence includes: writing a second value to the memory (lines 35-40 of col 4 mention challenge can be same to get second set of output bits in one embodiment; thus the second value is the second challenge which can be same as first challenge in one embodiment or different fr4om the first challenge in other embodiment); reducing the supply voltage to the memory; and thereafter, attempting to read the second value to produce a second output value (step 1006 and step 1008 in Fig 10 and lines 10-40 of col 7 and Fig 4 shows reducing voltage to receive a different output bits; the voltage can be 0.6 v) .

For claim 2, voltage value is different to ensure that different bits are produced (step 1006 and step 1008 of Fig 10; parameter set includes supply voltage, frequency and locations; while memory location is same, the voltage and frequency are different; Fig 10; the voltage step is selected in such a way that the output is different from the first output value as explained in lines 28-35 of col 6).

For claim 3, Fig 3 and Fig 4 show the voltage above nominal voltage. Therefore, second output value can be based on voltage above nominal voltage. 

For claim 4, Fig 10 step 1010 mention about creating security function based on first and second output bits. 

For claim 6, lines 10-15 of col 10 mention cryptographic key generation based on first and second output bits. 

For claim 8, Fig 4 shows five supply voltages with 5 different output bits. Thus, the third read/write sequence is performed based on the first output bits so that the third sequence ensures different output bits. 

For claim 9, lines 30-35 of col 6 and lines 20-25 of col 7 mention that  supply voltage is reduced in a smooth continuous fashion or stepwise. Both requires a duration to change the voltage to a next step and the changed voltage ensured the changed output bits. Therefore, the second output value is read after a duration of time of changing the voltage and the duration ensures the change of first output value. 

For claim 10, Guo et al teach the following limitations: A method comprising: performing a first read/write sequence (step 1004 of Fig 10)  that includes: writing a first value to a memory (lines 1-5 of col 7; input challenge is written into PUF); reducing a supply voltage to the memory (Fig 4 shows that supply voltage is reduced; lines 13-30 of col 7 mention that voltage in PUF can be dynamically adjusted; lines 50-55 of col 8 mention about reducing voltages from nominal value); and thereafter, attempting to read the first value to produce a first output value (Fig 4 shows that output response stream for particular voltage; thus the output string corresponding to 0.8 v is the first value); and performing a second read/write sequence (step 1006 and step 1008 of Fig 10; parameter set includes supply voltage, frequency and locations; while memory location is same, the voltage and frequency are different; Fig 10) that includes: writing a second value to the memory (lines 35-40 of col 4 mention challenge can be same to get second set of output bits in one embodiment; thus the second value is the second challenge which can be same as first challenge in one embodiment or different fr4om the first challenge in other embodiment); reducing the supply voltage to the memory; and thereafter, attempting to read the second value to produce a second output value (step 1006 and step 1008 in Fig 10 and lines 10-40 of col 7 and Fig 4 shows reducing voltage to receive a different output bits; the voltage can be 0.6 v), wherein a parameter associated with the first read/write sequence is different from a corresponding parameter associated with the second read/write sequence based on the first output value  (step 1006 and step 1008 of Fig 10; parameter set includes supply voltage, frequency and locations; while memory location is same, the voltage and frequency are different; Fig 10; the voltage step is selected in such a way that the output is different from the first output value as explained in lines 28-35 of col 6). 

For claim 11, voltage value is different to ensure that different bits are produced (step 1006 and step 1008 of Fig 10; parameter set includes supply voltage, frequency and locations; while memory location is same, the voltage and frequency are different; Fig 10; the voltage step is selected in such a way that the output is different from the first output value as explained in lines 28-35 of col 6).

For claim 12, Fig 3 and Fig 4 show the voltage above nominal voltage. Therefore, second output value can be based on voltage above nominal voltage. 

For claim 13, Fig 10 step 1010 mention about creating security function based on first and second output bits. 

For claim 15, lines 10-15 of col 10 mention cryptographic key generation based on first and second output bits. 

For claim 17, Fig 4 shows five supply voltages with 5 different output bits. Thus, the third read/write sequence is performed based on the first output bits so that the third sequence ensures different output bits. 

For claim 18, lines 30-35 of col 6 and lines 20-25 of col 7 mention that  supply voltage is reduced in a smooth continuous fashion or stepwise. Both requires a duration to change the voltage to a next step and the changed voltage ensured the changed output bits. Therefore, the second output value is read after a duration of time of changing the voltage and the duration ensures the change of first output value. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 5, 7 and 14, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US Patent 9015500).

For claim 5, Guo lines 10-15 of col 10 mention cryptographic key generation based on first and second output bits, which is the response to the security function. However, Guo does not mention enabling the apparatus based on the key. Examiner takes official notice that enablement with the key is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide enablement based on the key, since this ensures security and protection of the apparatus. 

For claim 7, Guo teaches increasing voltage to nominal voltage and then reducing voltage (Fig 4).  Guo does not explicitly mention that first read/write sequence include increasing supply voltage to the nominal value. Examiner takes official notice that nominal voltage can be used to write the challenge. In such a case, the writing is done in nominal voltage and then reading is performed in a reduced voltage than nominal voltage. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to write the challenge with the nominal voltage since this ensure a stable writing in the memory. 

For claim 14, Guo lines 10-15 of col 10 mention cryptographic key generation based on first and second output bits, which is the response to the security function. However, Guo does not mention enabling the apparatus based on the key. Examiner takes official notice that enablement with the key is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide enablement based on the key, since this ensures security and protection of the apparatus. 

For claim 16, Guo teaches increasing voltage to nominal voltage and then reducing voltage (Fig 4).  Guo does not explicitly mention that first read/write sequence include increasing supply voltage to the nominal value. Examiner takes official notice that nominal voltage can be used to write the challenge. In such a case, the writing is done in nominal voltage and then reading is performed in a reduced voltage than nominal voltage. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to write the challenge with the nominal voltage since this ensure a stable writing in the memory. 

Conclusion
PTO-892 cites references that are related to PUF testing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186